DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0008843 filed on 01/23/2019.
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 07/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ELECTRONIC APPARATUS OF ESTIMATION OF MOVEMENT DIRECTION AND METHOD THEREOF”.
Appropriate correction is required.
Claim Objections
4.	Claims 15 and 19 are objected to because of the following informalities: 
In claim 15, line 1, the phrase “The method of of claim 10” should read “The method of claim 10”. (Emphasis added).
In claim 19, lines 2-3, “…making an electronic apparatus perform operations in case the instructions are executed by a processor of the electronic apparatus” (emphasis added) 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

7. 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below. 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An electronic apparatus comprising: an acceleration sensor; a gyro sensor; a geomagnetic sensor; and
More than abstract idea
The sensors routine data gathering that is necessary for the collecting data for the abstract idea (MPEP 2106.05g)
(The background of the invention [0004] admits that the sensors are found in smartphones.)

Each of the sensors is not a practical application because it is recited at a high level of generality and is considered merely a data gathering for the abstract idea, thus an insignificant pre-solution activity.

compare geomagnetic data of the geomagnetic sensor and gyro data of the gyro sensor and correct the gyro data,
Abstract idea
mental process and mathematical concept
No significant element integrated into a practical application
obtain a first value based on a principal component analysis (PCA) of acceleration data of the acceleration sensor,
routine data collecting
PCA is abstract idea and merely mathematic algorithm.
No significant element integrated into a practical application.
obtain a second value based on a PCA of the gyro data, and 
estimate a moving direction of the electronic apparatus based on the first value and the second value.
Abstract idea
mental process and mathematical concept
PCA is abstract idea and merely mathematic algorithm.
No significant element integrated into a practical application
Claims 2 and 3
Abstract idea
mental process and mathematical concept
No significant element integrated into a practical application
Claims 4 and 5
Abstract idea
mental process 


Claims 6, 7 and 8
Abstract idea
mental process and mathematical concept


Claim 9
Abstract idea
mental process and mathematical concept

Claim 10


A method of an electronic apparatus comprising: 
comparing geomagnetic data of a geomagnetic sensor and gyro data of a gyro sensor and correcting the gyro data; 

obtaining a second value based on a PCA of the gyro data; and 
estimating a moving direction of the electronic apparatus based on the first value and the second value.

Step 2A prong one : yes
Routine data collecting.
All the steps, as drafted, are processes that under its broadest reasonable interpretation, cover performance of the limitations in mathematic algorithm and/or the mind but for the recitation of 

Step 2A prong two: no
Each of sensors is not a practical application because it is recited at a high level of generality and is considered merely a data gathering for the abstract idea, thus an insignificant pre-solution activity. 
PCA is abstract idea and merely mathematic algorithm.

Step 2B: no
The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


Abstract idea
Same rationale as claims 2-9
Claim 19


A non-transitory computer-readable medium storing computer instructions for making an electronic apparatus perform operations in case the instructions are executed by a processor of the electronic apparatus, wherein the operations comprise: comparing geomagnetic data of a geomagnetic sensor and gyro data of a gyro sensor and correcting the gyro data; obtaining a first value based on a principal component analysis (PCA) of acceleration data of an acceleration sensor; obtaining a second value based on a PCA of the gyro data; and estimating a moving direction of the electronic apparatus based on the first value and the second value.
Abstract idea
Step 2A prong one : yes
All the steps, as drafted, are processes that under its broadest reasonable interpretation, cover performance of the limitations in mathematic algorithm and/or the mind but for the recitation of generic computer component (each sensor)

Step 2A prong two: no
Each of sensors is not a practical application because it is recited at a high level of generality and is considered merely a data gathering for the abstract idea, thus an insignificant pre-solution activity.

Step 2B: no
The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

(The computer readable medium (CRM) is a more than the abstract idea but it is not a practical 


8.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-19 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are an apparatus type claim that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the processes from practically being performed in the mind and/or the mathematical calculations. For example, “obtain a first value based on a principal component analysis (PCA) of acceleration data of the acceleration sensor, obtain a second value based on a PCA of the gyro data” in the context of this claim may encompass merely gathering routine data. Similarly, the limitations of the processor’s operations related to “compare” and “estimate”, as drafted, are processes based on the collected data from sensors and the obtained PCA’s data that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. For example, “compare geomagnetic data of the geomagnetic sensor and gyro data of the gyro sensor and correct the gyro data” and “estimate a moving direction of the electronic apparatus based on the first value and the second value” in the context of this claim may encompass manually calculating or manually analyzing and calculating data inferred from the mathematical calculations and/or the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls 
Step 2A: Prong Two
This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the processor’s operations to perform “compare geomagnetic data”, obtain a first value”, “obtain a second value”, and “estimate a moving direction”.  The processor in those operations is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and analyzing the data related to a motion based on the obtained data related to the sensors or the PCA) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Further, “an acceleration sensor”, “a gyro sensor” and “a geomagnetic sensor” are recited at a high level of generality and perform an insignificant pre-solution activity for merely gathering routine data, because those sensor are necessary for collecting sensor’s routine data. (MPEP 2106.05g). Mere nominal recitations of a generic “acceleration sensor”, “gyro sensor” and “geomagnetic sensor” do not take the claim out of the mathematical concepts and the mental process grouping. 

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using a processor to perform “compare geomagnetic data”, obtain a first value”, “obtain a second value”, and “estimate a moving direction” amounts to no more than mere instructions to apply the exception using a generic 
Regarding Claims 2-9, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, nor amount to significantly more than the abstract idea.
	Regarding Claim 10, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Thus, the claim recites an abstract idea.
Regarding Claims 11-18, the limitations are further directed to an abstract idea, as described in claims 2-9. For the reasons described above with respect to claims 2-9, the judicial exceptions are not meaningfully integrated into a practical application, nor amount to significantly more than the abstract idea.
Regarding Claim 19, it is an apparatus type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Mere nominal recitation of a generic “non-transitory computer readable storage device” does not take the claim out of the mathematical concepts and the mental process grouping. Thus, the claim recites an abstract idea.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

10.	Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA (US PGPUB US 2017/0153110 A1, hereinafter referred to as “MATSUSHITA”), in view of SHIRAI et al. (US PGPUB US 2017/0258407 A1, hereinafter referred to as “SHIRAI”).

Regarding Claim 1, MATSUSHITA teaches an electronic apparatus (Fig. 3, inertial device 1) comprising: an acceleration sensor; a gyro sensor; a geomagnetic sensor (Fig. 3, 14-16; Paragraph 0064, 0069, “The inertial device 1 is capable of detecting changes in acceleration, angular velocity, and directions, by use of the respective sensors. The geomagnetic sensor detects an azimuth direction in a form of an absolute value, based on geomagnetic field. The acceleration sensor detects changes in acceleration. The angular velocity sensor detects changes in angular velocity.”), a processor configured to: compare geomagnetic data of the geomagnetic sensor and gyro data of the gyro sensor and correct the gyro data (Paragraph 0086- 0087, “the angular velocity acquirer 102 acquires changes in angular velocities of the three axes detected by the gyroscope… the geomagnetic field acquirer 103 acquires three dimensional geomagnetic vectors”; Paragraph 119, “the posture calculator 104 compares angular information in the horizontal directions which is obtained from the acceleration acquirer 101 with angular information in the horizontal directions which is obtained from a current quaternion vector, in order to correct the difference between the information (with respect to the roll angle and the pitch angle only)”), estimate a moving direction of the electronic apparatus based on the first value and the second value (Paragraph 0005, “an inertial device including a traveling direction estimator configured to estimate a traveling direction and movement velocity, based on an output of a sensor”; Paragraph 0079). 
 obtain a first value based on a principal component analysis (PCA) of acceleration data of the acceleration sensor, obtain a second value based on a PCA of the gyro data. However, SHIRAI teaches obtain a first value based on a principal component analysis (PCA) of acceleration data of the acceleration sensor, obtain a second value based on a PCA of the gyro data (Paragraph 120, “the information acquisition unit 110 acquires acceleration sensor data corresponding to 5 seconds (N samples), for example, from an acceleration sensor as the body motion sensor 300 (S401). The processing unit 130 then carries out PCA analysis (principal component analysis) based on the acquired acceleration sensor data (S402)“).
MATSUSHITA and SHIRAI are both considered to be analogous to the claimed invention because they are in the same field of a PDR (pedestrian dead reckoning) and estimating a traveling direction based on various sensors data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of SHIRAI and provide estimating a user’s traveling direction (i.e., a moving direction of the user’s apparatus) based on various sensors data, which is treated using a principal component analysis (PCA) technic, thereby improving the estimation of the user’s traveling direction (MATSUSHITA, Paragraphs 0005, 0064, 0069, 0079, 0086-0087 and 0119; SHIRAI, Paragraph 120). 
Regarding Claim 10, it is a method type claim having similar limitation as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 
Regarding Claim 19, it is a device type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional element of a non-transitory computer-readable storage device (Fig. 3; claim 10) is taught by MATSUSHITA. 

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA, in view of SHIRAI, and further in view of OGUCHI (JP 2015-169636 A, hereinafter referred to as “OGUCHI”).
Regarding Claim 2, neither MATSUSHITA nor SHIRAI expressly discloses wherein the processor is further configured to, when a difference between the geomagnetic data and the gyro data is smaller than a threshold, correct the gyro data based on the geomagnetic data. However, OGUCHI teaches wherein the processor is further configured to, when a difference between the geomagnetic data and the gyro data is smaller than a threshold, correct the gyro data based on the geomagnetic data (Paragraph 4 of page 2 in the OGUCHI’s machine translation, “If the magnitude of variation in angular velocity data in the inertial coordinate system in the time zone is less than or equal to a predetermined threshold value, and the magnitude of angular velocity data in the time zone of a predetermined length is less than or equal to the threshold value, the magnitude of the angular velocity data Is obtained as the offset value of the angular velocity. The offset value is corrected by subtracting the acquired offset value from the output of the gyro sensor”; Paragraph 4 of page 2 in the OGUCHI’s machine translation, “Estimate the horizontal direction of movement using either angular velocity data or azimuth data determined based on the value of magnetic data.”) 
OGUCHI is considered to be analogous to the claimed invention because they are in the same field of a PDR (pedestrian dead reckoning) and estimating a traveling direction based on various sensor data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of SHIRAI in view of OGUCHI and provide operations for analyzing the variation (i.e., amount or difference) of the sensor data is analyzed based on the predetermined threshold value, thereby improving the estimation of the user’s traveling direction (or movement route). 
. 

12.	 Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA, in view of SHIRAI, and further in view of MANABE (US PGPUB US 2016/0334514 A1, hereinafter referred to as “MANABE”).
Regarding Claim 3, neither MATSUSHITA nor SHIRAI expressly discloses wherein the processor is further configured to: obtain the first value and the second value in predetermined section units, and estimate the moving direction based on an average value of the first value and the second value in each section unit. However, MANABE teaches wherein the processor is further configured to: obtain the first value and the second value in predetermined section units, and estimate the moving direction based on an average value of the first value and the second value in each section unit (Claim 7, “the processing unit executes, in the second direction acquisition processing, processing of acquiring an average value of components of the acceleration data acquired within a preset time frame as the second direction”). 
MANABE is considered to be analogous to the claimed invention because they are in the same field of a PDR and estimating a traveling direction based on various sensor data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of SHIRAI in view of MANABE and provide operations for estimating the traveling direction using an average value over the sensor data. 
Regarding Claim 4, MATSUSHITA teaches wherein the processor is further configured to, when a difference between the first value and the second value exceeds a predetermined range in a specific section, estimate the moving direction of the electronic apparatus based on an average value acquired in a previous section (Paragraph 0153, per every step of a user”; Paragraph 0186, “In order to estimate the traveling directions 218 per every step as described above, the inertial device 1 utilizes velocity vectors in the horizontal directions obtained in a predetermined time period having a trough of acceleration in the vertical direction of the absolute coordinate system at the midpoint.”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to provide operations for estimating the traveling direction using a predetermined time period and per the user step. 

Regarding Claim 12, it is a method type claim having similar limitation as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above. 
Regarding Claim 13, it is a method type claim having similar limitation as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above. 

13.	 Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA, in view of SHIRAI, and further in view of Park et al. (US PGPUB US 2018/0249341 A1, hereinafter referred to as “Park”).
Regarding Claim 5, MATSUSHITA teaches wherein the section units comprise at least one step (Paragraph 0186, “In order to estimate the traveling directions 218 per every step as described above …). Neither MATSUSHITA nor SHIRAI expressly discloses wherein the processor is configured to identify the section units based on a Z axis value included in the acceleration data. However, Park teaches wherein the processor is configured to identify the section units based on a Z axis value included in the acceleration data (Paragraph 0093, “the electronic device 410 may include at least one of a gyroscopic sensor, a geomagnetic sensor, an acceleration sensor, and a digital compass. For example, the electronic determine the movement distance and direction during the location movement of the electronic device 410 using the sensing value of the sensor”). 
Park is considered to be analogous to the claimed invention because they are in the same field of sensors information used for determining a location or movement of an electronic device (See at least paragraph 0093). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of SHIRAI in view of Park and provide operations for determining the movement distance (i.e., the number of steps = the section units) where the Z axis value is involved with the movement distance.

Regarding Claim 6, MATSUSHITA teaches a coordinate conversion of sensor’s vector data (Fig. 11; Paragraphs 0086-0087, “the absolute coordinate system is a standardized coordinate system …”). SHIRAI also teaches wherein the first value and the second value are obtained based on applying the PCA to the second acceleration vector and the second gyroscope vector (Paragraph 120 as recited and addressed above in claim 1). Neither MATSUSHITA nor SHIRAI expressly discloses wherein the processor is further configured to: convert a first acceleration vector included in the acceleration data to a second acceleration vector of a global coordinate system, and convert a first gyroscope vector included in the gyro data to a second gyroscope vector of the global coordinate system. However, Park teaches wherein the processor is further configured to: convert a first acceleration vector included in the acceleration data to a second acceleration vector of a global coordinate system, and convert a first gyroscope vector included in the gyro data to a second gyroscope vector of the global coordinate system (Paragraph 0008, “sensing a signal from the first access point using the electronic device; determining a first value from the sensed signal using the electronic device; converting the first value into a second value using the electronic device; comparing the second value with a threshold value using the electronic projects (i.e., converts) the second traveling direction vector (i.e., acceleration vector) onto a horizontal plane (i.e., a coordinate system) defined by the second vertical direction vector, and then acquires an angle θ base in the travel direction on a local coordinate on the horizontal plane”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to incorporate the teachings of SHIRAI in view of Park and provide mathematical operations for converting the first value to the second value used for the traveling direction estimation. 

Regarding Claim 7, MATSUSHITA teaches wherein the processor is further configured to: calculate a rotation matrix based on a geomagnetic vector included in the geomagnetic data, a third acceleration vector included in the acceleration data, and a third gyroscope vector included in the gyro data (Fig. 12, rotation matrix; Paragraph 0077, “The posture information estimator 110 acquires detected values of acceleration, angular velocity, and geomagnetic field, and then generates a later-described quaternion, which includes information equivalent to a later-described direction cosine matrix, or rotation matrix DCM1”) convert the third acceleration vector to a fourth acceleration vector of the global coordinate system based on the rotation matrix, and convert the third gyroscope vector to a fourth gyroscope vector of the global coordinate system based on the rotation matrix. (Paragraph 0078, “The posture information conversion processor 100 converts acceleration on the device coordinate system into acceleration on the absolute coordinate system, based on the direction cosine matrix (or rotation matrix DCM1)”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to provide mathematical operations for calculating (i.e., generating) the rotation matrix including the values of the sensor data.  


Regarding Claim 8, MATSUSHITA teaches wherein the processor is further configured to: identify a current posture of the electronic apparatus based on the geomagnetic data and the acceleration data, and wherein the rotation matrix is further calculated based on the current posture (Paragraph 0077, The posture information estimator 110 acquires detected values of acceleration, angular velocity, and geomagnetic field”; Paragraph 0078, “Further, the posture information conversion processor 100 acquires the yaw angle correcting value 704, and then corrects a traveling direction”; Paragraph 0085, “the posture information estimator 110 includes an acceleration acquirer 101, an angular velocity acquirer 102, a geomagnetic field acquirer 103, and a posture calculator 104. The posture information estimator 110 outputs (i.e., calculates) the rotation matrix DCM1 (or direction cosine matrix/quaternion) which is indicative of a posture of the inertial device 1”; Paragraphs 0088-0089). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MATSUSHITA to provide operations for correcting a traveling direction based on the detected sensor data, which is followed by implicitly identifying a current posture of device.  

Regarding Claim 9, MATSUSHITA teaches wherein the processor is further configured to: acquire a first yaw pattern based on the geomagnetic data and the acceleration data, acquire a second yaw pattern based on the gyro data, and identify a reliability of the current posture based on whether a Euclidean distance between the first yaw pattern and the second yaw pattern is smaller than a threshold (Paragraph 0059, “Correcting a posture of the inertial device by use of a yaw angle correcting value (i.e. direction a gap between the first direction and the second direction”; Paragraphs 0077 and 0078). 

Regarding Claim 14, it is a method type claim having similar limitation as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above. 

Regarding Claim 15, it is a method type claim having similar limitation as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above. 

Regarding Claim 16, it is a method type claim having similar limitation as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above. 

Regarding Claim 17, it is a method type claim having similar limitation as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above. 

Regarding Claim 18, it is a method type claim having similar limitation as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KOUROGI et al. (US PGPUB US 2017/0023604 A1) teaches estimating a travel direction of a device by calculating data detected by various sensors.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858